Grant, J.
(after stating the facts). It was the duty of the deceased to watch for trains passing over all these tracks, and warn travelers by waving a white flag. Under plaintiff’s theory it was the duty of the railroad company to employ a flagman to protect travelers by notifying them of the approach of trains, and then to protect the flagman by having some one notify him of their approach. The witnesses all agree that the deceased could have seen the train coming by a simple turn of the head. He was not required to walk or stand on the track. He could have taken two steps to one side and have been in a perfectly safe place, and a place equally as effective for warning travelers. His own negligence was the cause of his death. The learned circuit judge said:
*194“As a matter of law, I would do violence to my judgment of the law if I did otherwise than grant the motion of the defendant and direct a verdict for the defendant. I have not been able to understand from the first of this case how the company can be responsible for his death.”
The judgment is affirmed.
McAlvay, C. J., and Blair, Ostrander, and Hooker, JJ., concurred.